DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/049,440 (see also, US 2021/0261841). 	
With respect to claims 1-18, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the other application read as follows:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The claims of the other application apparently fall within the present claim limitations.  The other claims have CO2, R32, R125, and R134a  within the amounts of the present claims.  With respect to present claims 6, 14, 16, and 18, the other claim 4 has a refrigerator oil.  Further with respect to present claim 7, the other claim 2 is an alternative for R410A.  Still further with respect to present claims 8-12, the other claim 7 is directed to a refrigerating machine.
Based on the foregoing, the claims are rejected as provisional nonstatutory double patenting.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/508,074 (see also, US 2022/0073802). 	
With respect to claims 1-18, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the other application read in part as follows:
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

…
The claims of the other application apparently fall within the present claim limitations.  The other claims have CO2, R32, R125, and R134a  within the amounts of the present claims.  With respect to present claims 6, 14, 16, and 18, the other claim 4 has a refrigerator oil.  Further with respect to present claim 7, the other claim 5 is directed to an alternative for R410A.  Still further with respect to present claims 8-12, the claims 6-10 are directed to a refrigerating machine.
Based on the foregoing, the claims are rejected as provisional nonstatutory double patenting.
….
The above nonstatutory double patenting rejections are provisional because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Minor (WO 2017/151488).
With respect to claims 1-18, Minor teaches:
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Amounts are taught at p. 10
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Minor apparently teaches within the present claim limitations.  The reference has CO2, R32, R125, R134a, and R1234yf within the amounts of the present claims.  With respect to present claims 6, 14, 16, and 18, refrigerator oil is taught at [17:17-18:17].  Further with respect to present claim 7, the aforementioned Abstract is directed to an alternative for R410A.  Still further with respect to present claims 8-12, the reference teaches refrigerating machines [26:3-32:18].  See also, the Examples and Tables.  With respect to claim 9, the flow may be counter-current [31:1-4].
Accordingly, the claims are rejected as anticipated.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Minor (WO 2017/151488).
	Minor is discussed above.
	It might be argued, though not persuasively, that picking and choosing is required to arrive at the presently claimed invention.
	Still, the reference teaches refrigerant compositions and apparatuses with CO2, R32, R125, R134a, and R1234yf as alternatives to R410A.
It would have been obvious for a refrigerant composition and apparatus, as taught by Minor, to have CO2, R32, R125, R134a, and R1234yf, as also taught by Minor, because the reference is directed to refrigerant replacements for R410A.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Powell (WO 96/02606).
Powell teaches refrigerant compositions [Abstract] having the following at [6:8-7:4]:
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Powell apparently teaches within the present claim limitations.  The reference has CO2, R32, R125, and R134a within the amounts of the present claims.  With respect to present claims 6, 14, 16, and 18, refrigerator oil is taught at [7:5-8:8].  Further with respect to present claim 7, use as an alternative for other refrigerants is taught at [2:27-3:7], which would replace R410A as well.  Still further with respect to present claims 8-12, the reference teaches refrigerating machines [1:9-17; 5:4-25].  Also, see the Examples.  With respect to claim 9, the flow may be counter-current [5:22].
Accordingly, the claims are rejected as anticipated.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Powell (WO 96/02606).
	Powell is discussed above.
	It might be argued, though not persuasively, that picking and choosing is required to arrive at the presently claimed invention.
	Still, the reference teaches refrigerant compositions and apparatuses with CO2, R32, R125, and R134a as alternatives for other refrigerants.
	It would have been obvious for a refrigerant composition and apparatus, as taught by Powell, to have CO2, R32, R125, R134a, as also taught by Powell, because the reference is directed to refrigerant replacements.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761